DETAILED ACTION
This office action is in response to the amendment filed on 01/14/2021. Claims 1, 16, 28, 42, and 51 have been amended and claims 17, 36, 47 and 55 are cancelled. Claims 1-16, 18-35, 37-46, 48-54 and 56-62 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to various techniques related to adaptive loop filter (ALF), and more specifically, to improvements in geometry transformation-based ALF (GALF) in the context of advanced video codecs.
Prior art:
Fu (US 2011/0274158) 
Chong (US 2012/0051438)
Chong (US 2013/0266059)
Puri (US 2015/0365703) 
Magai (US 2008/0247675)
	The closest prior art Fu, paragraphs 5, 30 and claims 21-22 discloses the apparatus comprising: means for receiving reconstructed video data corresponding to coded video data (i.e. 
	Applicant uniquely claimed distinct features in the instant invention, which are not found in the prior art, either singularly or combination, the features are: “identifying a geometric transformation having a rotation; and filtering each of the reconstructed video units using the multiple filter supports to produce a decoded video output, wherein the geometric transformation is applied to filter coefficients of a respective one of the multiple filter supports based on the directionality”.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. Claims 1-16, 18-35, 37-46, 48-54 and 56-62 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERRY T JEAN BAPTISTE/Examiner, Art Unit 2481